          Case: 5:19-cv-02504-JRA Doc #: 5 Filed: 11/18/19 1 of 2. PageID #: 20




                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

JESSICA BERRYHILL, et al.,                 )    CASE NO: 5:19-cv-02504-JRA
                                           )
                            Plaintiff,     )    JUDGE JOHN R. ADAMS
v.                                         )
                                           )    MAGISTRATE JUDGE
B&I HOTEL MANAGEMENT, LLC,                 )    GEORGE J. LIMBERT
                                           )
                            Defendants.    )
                                           )


                               NOTICE OF APPEARANCE


         The undersigned, Mark S. Fusco and Joseph J. Brennan of the law firm of

WALTER | HAVERFIELD LLP, hereby gives notice of their appearance as counsel of record for

Defendants B&I Hotel Management, LLC dba The Bertram Inn & Conference Center.

                                               Respectfully submitted,

                                               /s/ Mark S. Fusco       __________________
                                               Mark S. Fusco (Reg. No. 0040604)
                                               Email: mfusco@walterhav.com
                                               Direct Dial: 216-619-7839
                                               Joseph J. Brennan (Reg. No. 0085353)
                                               Email: jbrennan@walterhav.com
                                               Direct Dial: 216-928-2899
                                               WALTER | HAVERFIELD LLP
                                               The Tower at Erieview
                                               1301 E. Ninth Street, Suite 3500
                                               Cleveland, Ohio 44114
                                               Phone: 216-781-1212/Fax: 216-575-0911

                                               Attorneys for Defendant
                                               B&I Hotel Management, LLC




{03012903 - 1}
          Case: 5:19-cv-02504-JRA Doc #: 5 Filed: 11/18/19 2 of 2. PageID #: 21




                                 CERTIFICATE OF SERVICE

         I certify that a copy of the foregoing Notice of Appearance has been electronically filed

this 18th day of November, 2019. Notice of this filing will be sent to all parties by operation of

the Court’s electronic filing system. Parties may access this filing through the Court’s system.


                                              /s/ Mark S. Fusco
                                              One of the Attorneys for Defendant
                                              B&I Hotel Management, LLC




{03012903 - 1}                                   2
